      Case 2:18-cv-04226-ILRL-DMD Document 37 Filed 01/30/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

RESIDENTS OF GORDON PLAZA, INC. *                       CIVIL ACTION NO. 18-4226

                                                   SECTION “B” (3)
VERSUS
                                                       JUDGE IVAN L. R. LEMELLE
MITCH LANDRIEU, ET AL
                                                *       MAGISTRATE DANA M. DOUGLAS

*       *       *       *       *       *       *

                              REQUEST FOR ORAL ARGUMENT

        Defendants, the City of New Orleans and LaToya Cantrell, in her official capacity as

Mayor of New Orleans, hereby respectfully request pursuant to Local Rule 78.1E permission for

oral argument upon their Motion for Judgment on the Pleadings or, in the alternative, Motion for

Summary Judgment, which are set for hearing on February 27, 2019, because oral argument will

serve to clarify argument upon novel issues under the Resource Conservation and Recovery Act and

jurisdictional issues presented by this case.

                                                Respectfully submitted,

                                                Michael J. Laughlin

                                                _________________________________________
                                                MICHAEL J. LAUGHLIN #01668
                                                Assistant City Attorney
                                                KIMLIN S. LEE #23188
                                                Deputy City Attorney
                                                CHURITA H. HANSELL #25694
                                                Chief Deputy City Attorney
                                                DONESIA D. TURNER #23338
                                                Sr. Chief Deputy City Attorney
                                                SUNNI J. LeBEOUF #28633
                                                City Attorney
                                                1300 Perdido Street
                                                City Hall – Room 5E03
      Case 2:18-cv-04226-ILRL-DMD Document 37 Filed 01/30/19 Page 2 of 2




                                                   New Orleans, Louisiana 70112
                                                   Telephone: (504) 658-9800
                                                   Fax: (504) 658-9868
                                                   mjlaughlin@nola.gov

                                                   Counsel for Defendants, the City of New Orleans
                                                   and LaToya Cantrell, in her Official Capacity as
                                                   Mayor of the City of New Orleans


                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of January, 2019, I electronically filed the above and

foregoing pleading with the Clerk of Court using the CM/ECF system which will send a notice

of electronic filing to counsel for all parties.


                                       Michael J. Laughlin
                              __________________________________
                                    MICHAEL J. LAUGHLIN




                                                     2
